Citation Nr: 1446763	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran is represented by: 	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


REMAND

In his June 2012 substantive appeal, the Veteran requested a hearing before the Board at the RO.  To date, the requested hearing before the Board has not been scheduled, and there is no indication in the record that the Veteran has withdrawn this hearing request.  Therefore, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board at the RO.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a hearing before the Board according to the date of his June 2012 request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013). 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


